OPINION OF THE COURT
Per Curiam.
Order dated September 7, 1999 reversed, without costs, the direction that plaintiff post security for costs is vacated, and the matter restored to the Small Claims Trial Calendar.
The security for costs provisions of CPLR 8501 (a), designed to assure that a prevailing defendant will be able to recover *309statutory costs from the plaintiff, are “unnecessary and inappropriate” (Meister v Engine Trans. Corp., 138 Misc 2d 880, 881) in the context of this small claims action since the defendant, if ultimately successful, “would not be entitled to have any costs taxed against [the] plaintiff.” (See, CCA 1901 [c].) It was thus error to require plaintiff to post security for costs as a condition of pursuing his small claim.
Pakness, P. J., McCooe and Gangel-Jacob, JJ., concur.